—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record supports the conclusion that claimant quit her job as a retail salesperson and that she was not told by her employer that her services were no longer required. Although claimant argued that she was discharged by the employer’s daughter, this merely presented a question of fact for the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714). Accordingly, the decision that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Fontana [Levine] 53 AD2d 742).
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.